Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00476-CV

                                 Christopher J. MCLUCAS,
                                         Appellant

                                              v.

         G.E. CAPITAL INFORMATION TECHNOLOGY SOLUTIONS, INC.,
                                Appellee

                 From the County Court at Law No. 2, Tarrant County, Texas
                               Trial Court No. 10-082998-2
                     Honorable Jennifer Setser Rymell, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        We order that appellee G.E. Capital Information Technology Solutions, Inc. recover its
costs of appeal from appellant Christopher J. McLucas.

       SIGNED July 17, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice